Citation Nr: 0726746	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for a lung condition.  

4.  Entitlement to service connection for visual impairment.  


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran had recognized service from September 1944 to 
December 1944 and from January 1945 to July 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for bilateral hearing loss, coronary artery 
disease (claimed as heart condition), pneumonitis (claimed as 
lung condition), and visual impairment.  

In July 2006 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  


FINDING OF FACT

Hearing loss, a heart condition, a lung condition, and visual 
impairment were first demonstrated many years after service, 
and have not been shown by competent medical evidence to be 
etiologically related to service.  


CONCLUSION OF LAW

Service connection for hearing loss, a heart condition, a 
lung condition, and visual impairment is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A July 2004 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for a heart condition, lung condition, and 
impaired hearing and vision.  This VCAA letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the July 2004 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  The veteran 
was thus adequately advised of the fourth element of the duty 
to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was timely 
provided prior to the October 2004 rating decision.    

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
In the present appeal, the VCAA notice did not include all of 
the types of evidence necessary to establish the five 
elements.  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
As the Board concludes below that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.    

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and private treatment 
records have been associated with the claims file.  The 
evidence on file does not indicate, nor does the veteran 
argue, that there remains any additional evidence which has 
not been collected for review.  Rather, in a statement 
received in June 2006, the veteran indicated that he had no 
other information and evidence to give VA to substantiate his 
claim.  The Board finds that there is no reasonable 
likelihood that any additional evidence is available for 
review.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

While the veteran has not been afforded VA examinations to 
evaluate his claimed disabilities, as will be discussed in 
greater detail below, there is no competent medical evidence 
of a link between any of these claimed disabilities and 
service.  Therefore VA examinations are not warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Private treatment records from September 2004 include 
diagnoses of basal penumonitis, coronary artery disease, and 
severe to profound mixed hearing loss.  These records include 
an audiometric evaluation which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
80
80
80
LEFT
100
100
100
105
110

These results demonstrate current bilateral hearing loss.  
38 C.F.R. § 3.385.  

In a September 2004 letter, Dr. Custodio indicated that the 
veteran had presented with complaints of shortness of breath 
and easy fatigability, and that he suffered from pulmonary 
insufficiency and coronary artery disease.  Dr. Custodio 
added that the veteran was suffering with difficulty with his 
vision and had to wear corrective eyeglasses for protective 
measures, and that he had severe impaired hearing capacity as 
documented by audiometry.  

Based on the foregoing, and despite the fact that the 
treatment records do not include a diagnosis regarding visual 
impairment, in light of the letter from Dr. Custodio, the 
Board finds that current hearing loss, heart condition, lung 
condition, and visual impairment have been demonstrated, thus 
satisfying the first element of the service connection 
claims.  

In regard to the second element, service medical records are 
negative for any complaints regarding or findings regarding 
hearing loss, a heart or lung condition, or visual 
impairment.  Rather, in his March 1947 Affidavit for 
Philippine Army Personnel, the veteran indicated that he had 
incurred no wounds or illnesses.  Further, the veteran 
testified in July 2006 that he could not remember when his 
hearing loss, heart condition, lung condition, or visual 
impairment began.  

Despite the absence of a diagnosis of the veteran's claimed 
disabilities in service, service connection could nonetheless 
be established if all the evidence, including that pertinent 
to service, established that the veteran's current conditions 
began in service.  38 C.F.R. § 3.303(d).  

However, despite the findings of current hearing loss, heart 
condition, lung condition, and visual impairment in the 
private treatment records, the records contain no opinions as 
to the etiology of any of these conditions.  

While the veteran has claimed that his conditions are related 
to service, as a layperson, he is not competent to express an 
opinion as to medical causation, as neither has claimed, nor 
shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Also, the fact that the record does not document any hearing 
loss, heart condition, lung condition, or visual impairment 
following service until September 2004, almost 60 years after 
separation from service, weighs against the finding of a 
nexus between the current conditions and service.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular renal disease and 
sensorineural hearing loss, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  


The first medical evidence of hearing loss or a heart 
condition is from September 2004.  Therefore, the Board 
cannot entertain potential grants of service connection on a 
presumptive basis.  

The Board notes the veteran's assertion in his June 2004 
claim of entitlement to service connection that he was a 
prisoner of war (POW).  

If a veteran is (1) a former prisoner of war and; (2) as such 
was interned or detained for not less than 30 days, certain 
diseases shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(c).  

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y).  

VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y)(1).  

An October 2004 memorandum in the claims file indicates that 
the service department certification did not indicate any POW 
status for the veteran.  This memorandum notes that in an 
earlier claim for service connection, filed in November 1992, 
the veteran indicated that he had never been a prisoner of 
war, and that a check with VA records did not list the 
veteran as a POW.  As such, the conclusion was that the 
evidence was insufficient to support a finding that the 
veteran meets the criteria of a former POW in accordance with 
38 C.F.R. § 3.1(y).  As such, the presumptive provisions 
pertinent to former POWs are not applicable in this case.  

Thus, in the absence of any medical evidence of a nexus 
between the current hearing loss, heart condition, lung 
condition, or visual impairment and service or evidence of 
hearing loss or a heart condition within a year of 
separation, the claims must be denied on both direct and 
presumptive bases.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  Since 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for a heart condition is 
denied.  

Entitlement to service connection for a lung condition is 
denied.  

Entitlement to service connection for visual impairment is 
denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


